Citation Nr: 1639706	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  15-28 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the bilateral knees.

2.  Entitlement to an initial disability rating in excess of 40 percent for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1942 to September 1945.  The appellant in this case is the Veteran's daughter, who was appointed as his fiduciary after the Veteran was deemed incompetent to handle the disbursement of VA funds in February 2013. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2012 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

These matters were before the Board in March 2016 when they were remanded for additional development and consideration.  They now return for appellate review.  

As noted in the prior Board remand, the Board has accepted jurisdiction of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

In March 2016, the Board directed that an addendum VA medical opinion be obtained in regard to the nature and etiology of the Veteran's bilateral knee disability.  The Board further directed the examiner fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disability.

The Veteran was afforded a VA knee examination in May 2016 and the examiner diagnosed bilateral knee joint osteoarthritis.  However, the examiner stated she could not offer an opinion on the etiology of the osteoarthritis without resorting to speculation due to lack of information.  The examiner stated that the Veteran's service medical records were not available, there were no notes after service documenting knee problems and knee pain beginning in the 50s was common and often seen due to aging alone.  The examiner further stated the Veteran had dementia and was considered an unreliable historian; for example, he stated he was stationed in Normandy and then went to Africa, but his daughter said he was never in Normandy.  The examiner also stated the Veteran was not a paratrooper; and the reference to jumping off of planes meant jumping off the wing after he was finished painting it.  

While the Veteran's dementia may impact his reliability as a historian, the Veteran's contention of jumping off the wings of planes during service is supported by a September 1945 service personnel record which reflects that his military occupational specialty was airplane and engine mechanic.  The Board finds that the Veteran's report of jumping off the wings of planes can be accepted as a fact and that as a result another VA examination to determine the etiology of the Veteran's bilateral knee disability is warranted.  Given the sparsity of evidence in this case, the Board requests that the examiner also accept as fact the Veteran's contention that he did not seek treatment for knee problems during service, and that as the Veteran got older his knees started to hurt at approximately 40 years of age.  

A VA audiological examination was afforded to the Veteran in June 2012.  The June 2012 examination results documented puretone threshold averages of 62 for the right ear and 59 for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  The Maryland CNC speech recognition score was 52 percent for the right ear and 58 percent for the left ear.  However, a July 24, 2015 VA treatment note indicates that Maryland CNC Speech test results were 22 percent in the right ear and 30 percent in the left ear.  Given that there is some indication that the Veteran's disability may have worsened, the Board finds that remand for a new VA examination is warranted.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran's claim of entitlement to a TDIU is inextricably intertwined with his claim for an increased rating.  Accordingly, they must be considered together, and thus a decision by the Board on the Veteran's claim of entitlement to a TDIU would at this point be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 18 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Updated treatment records should also be obtained on remand.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all outstanding treatment records relevant to his hearing loss and knees.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  Schedule the Veteran for a VA examination, with an examiner other than the May 2016 examiner, for the purpose of ascertaining the nature and etiology of any current bilateral knee disability.  The complete record must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is asked to address the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right or left knee disability had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.

For purposes of the opinion, the examiner should accept as fact that the Veteran jumped off the wings of planes as part of his military duties as an airplane and engine mechanic, did not seek treatment for knee problems during service, and that as the Veteran got older his knees started to hurt at approximately 40 years of age. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After records development is completed, schedule the Veteran for a VA audiological examination to determine the extent of his hearing loss.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.  The examiner should comment on the functional effects of the Veteran's hearing loss disability.  

4.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

